COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
 
TEXAS DEPARTMENT OF AGING AND DISABILITY SERVICES, 
 
                           
  Appellant,
 
v.
 
 
FRANKY BLOBERG, 
 
                           
  Appellee.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 '

 


 
 
                  No. 08-11-00336-CV
 
Appeal from the
 
County
  Court at Law No. 5
 
of El
  Paso County, Texas 
 
(TC# 2009-4901) 
 



 
MEMORANDUM
 OPINION
 
Pending before the
Court is Appellant=s motion
for voluntary dismissal of this appeal.  See
Tex.R.App.P. 42.1(a)(1).  The motion is granted, and this appeal is
dismissed.  Costs of appeal are assessed
against Appellant.  See Tex.R.App.P. 42.1(d).  Appellant=s
motion for extension of time to file the brief is denied as moot.
 
 
February 8, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff,
JJ.